IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              November 13, 2007
                               No. 07-50219
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

JOSE DE JESUS QUIROZ-VILLADO

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                         USDC No. 3:06-CR-1025-1


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
     Jose De Jesus Quiroz-Villado (Quiroz) was convicted by a jury of
possession of marijuana with intent to distribute and was sentenced to 60
months of imprisonment and four years of supervised release.
     Quiroz argues on appeal that there was insufficient evidence to show that
he knew that the tractor-trailer that he was driving contained marijuana.
However, when viewed in the light most favorable to the jury’s verdict, a
reasonable trier of fact could have found that the evidence established that

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 07-50219

Quiroz’s suspicious actions, inconsistent statements, and implausible
explanation indicated that he knew that the tractor-trailer contained marijuana.
See United States v. Resio-Trejo, 45 F.3d 907, 910 (5th Cir. 1995); United States
v. Casilla, 20 F.3d 600, 606-07 (5th Cir. 1994); United States v. Martinez, 975
F.2d 159, 160-61 (5th Cir. 1992).
      AFFIRMED.




                                         2